Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2019

                                      No. 04-19-00630-CV

                 IN THE INTEREST OF A.O.G. AND A.J.G., CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02451
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was due on November 18, 2019, and on November 19,
2019, appellant filed a motion requesting a twenty day extension of time.

      After consideration, we GRANT appellant’s motion for extension of time to file a brief
and ORDER the appellant file his brief by December 9, 2019.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court